Citation Nr: 0606767	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-16 524	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to May 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In April 2004, the veteran notified VA that he 
had moved and his claims file was thereafter transferred to 
the RO in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1. The competent evidence of record does not show the veteran 
currently has a chronic neck disability.

2. The competent evidence of record does not show the veteran 
currently has a chronic left shoulder disability. 


CONCLUSIONS OF LAW

1. A chronic neck disability was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).

2. A chronic left shoulder disability was neither incurred in 
nor aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has neck and left shoulder 
disabilities due to injuries sustained while in military 
service.  It is requested that the veteran be afforded the 
benefit of the doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records reflect treatment for neck 
and left shoulder pain in June 1994,  Notably, no diagnosis 
was rendered, and in service X-ray studies did not reveal 
pertinent pathology.  At his March 1997 separation 
examination neither a neck nor a left shoulder disorder was 
diagnosed.  

In March 2003, William Bell, M.D., diagnosed cervical 
strains.  The examiner noted the rigors of the veteran's 
military service, and the nature of the duties he performed 
in-service.

Notably, however, a July 2004 VA examiner opined that the 
veteran did not have either a current neck or left shoulder 
disorder.  

To grant service connection there must be competent evidence 
of a current disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Here, with respect to the left shoulder 
disorder, there is no competent evidence that the appellant 
currently suffers from a current left shoulder disability.  
Thus, because none of the medical evidence of record includes 
a current diagnosis of a left shoulder disability, service 
connection is denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.

With respect to a cervical disorder, while Dr. Bell diagnosed 
a cervical strain in March 2003, the Board finds that it must 
assign greater evidentiary weight to the opinion provided by 
the July 2004 VA examiner.  In this respect, the VA 
examiner's opinion was provided, unlike the private opinion, 
after a review of the entire claims file to include all in-
service and post-service medical records.  The July 2004 VA 
opinion was also provided after the examiner reviewed Dr. 
Bell's opinion.  Dr. Bell's opinion is not controlling 
because it appears to be based entirely on an in-service 
history provided by the veteran.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion).   Also, the Board finds the 
VA examiner's opinion more probative because earlier post 
service treatment records from October 1998 to June 2000 
provided by Raymond Polk, P.A., which pre-date the veteran's 
claim, do not include any complaints related to the neck. 

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against finding that he has a current service related neck 
disability.  Hence, service connection is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO or his 
statement to the VA examiner.  The Board also acknowledges 
the exceptionally rigorous physical demands which were met 
and surpassed by the veteran in-service.  Notably, however, 
while lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current diagnosis 
of a problem.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, addressing his 
current diagnosis are not probative evidence as to the issue 
on appeal.

Of course, should the veteran secure competent evidence 
linking a current neck and/or left shoulder disorder to 
service, he should submit that evidence to VA, and his claim 
would then be reevaluated based on a new review of the 
evidence of record.  At this time, however, because the 
preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application, and the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, competent evidence of a current 
disability.  See, e.g., the September 2002 rating decision.  
This claims are denied because the veteran does not meet the 
statutory threshold for entitlement to service connection for 
neck and left shoulder disabilities, i.e., he does not 
present competent evidence of current disabilities.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Therefore, 
because the decision is mandated by the veteran's failure to 
meet basic prerequisites for service connection the Board is 
entitled to go forward with adjudication of the claims 
regardless of whether or not VA provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not required. 


ORDER

Service connection for a neck disability, and a left shoulder 
disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


